ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-232, concluding on the record certified to the *473Board pursuant to Rule l:20-4(f) (default by respondent) that ANDREY Y. ZIELYK of PARSIPPANY, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from the practice of law since February 10, 2015, should be censured for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities) and Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that ANDREY V. ZIELYK is hereby censured; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Orders of the Court filed February 10, 2015, and September 24, 2015, and until further Order of the Court, and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.